t c memo united_states tax_court leslie and linda himes petitioners v commissioner of internal revenue respondent docket no filed date leslie and linda himes pro_se lisa k hunter for respondent memorandum findings_of_fact and opinion paris judge respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax for after concessions the issue for decision is whether petitioners are entitled to 1the notice_of_deficiency disallowed exemptions and credits related to a third dependent at petitioners’ minor grandchild the parties filed a stipulation of settled issues on date resolving all issues related to at in favor of petitioners dependency_exemption deductions and child tax_credits under sections and respectively for leslie himes’ petitioner’s sons mh3 and gh from a former marriage findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners resided in nebraska at the time the petition was filed before his marriage to linda himes petitioner was married to ms barbara wyke ms wyke formerly barbara himes petitioner and ms wyke have two children mh who was born in and gh who was born in on date petitioner and ms wyke divorced the district_court of saline county nebraska issued a decree of dissolution of marriage divorce decree awarding custody of the two children to ms wyke petitioner was awarded liberal visitation rights and ordered to make child_support payments to ms wyke that court granted petitioner the right to claim a dependency_exemption deduction for gh on federal and state tax returns for and all subsequent years the district_court 2section references are to the internal_revenue_code_of_1986 as amended and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated 3this court refers to minor children by their initials see rule a judge and petitioner’s attorney signed and executed the divorce decree on date the district_court of saline county nebraska issued an order modified decree modifying the divorce decree the modified decree maintained custody of the children with ms wyke and continued petitioner’s visitation privileges the modified decree still required the petitioner to make child_support payments to ms wyke however the modified decree significantly changed petitioner’s right to claim dependency_exemption deductions the modified decree provided that petitioner was entitled to claim the dependency_exemption deduction for both children if he was current on his child_support payments at the conclusion of the tax_year the decree provided the following process for transferring the exemption first ms wyke would deliver a release to the exemption to the county clerk second the clerk upon verification that all child_support payments were made would deliver the release to petitioner the modified decree was signed only by the district_court judge in ms wyke without permission of the state court left nebraska with the two children she did not provide a forwarding address to petitioner and he subsequently lost all contact with his children despite this petitioner continued to make regular child_support payments additionally every year petitioner claimed dependency_exemption deductions for the two children on his tax_return ms wyke never executed a form_8332 release of claim to exemption for child of divorced or separated payments even though the modified decree specifically required her to do so for tax_year petitioners timely filed form 1040a u s individual_income_tax_return attached to their return a copy of the modified decree and claimed dependency_exemption deductions and child tax_credits for both mh and gh ms wyke also claimed dependency_exemption deductions and child tax_credits for both mh and gh ms wyke was the custodial_parent of mh and gh for i dependency_exemption deduction opinion sec_151 allows taxpayers to deduct an exemption for each individual who qualifies as a dependent as defined in sec_152 sec_152 provides several definitions for a dependent including sec_152 which specifies how to determine the dependent status of children of divorced parents the exceptions of sec_152 apply if a child receives more than half of her support from her parents the parents are divorced and the parents have custody of the child for more than half of the tax_year if the requirements of sec_152 are met the custodial_parent may claim the exemption unless all of the criteria for one of the sec_152 exceptions have been met the only relevant exception is sec_152 which provides that the noncustodial_parent may claim the dependent_exemption for a calendar_year only if a the custodial_parent signs a written declaration in such manner and form as the secretary may by regulations prescribe that such custodial_parent will not claim such child as a dependent for any taxable_year beginning in such calendar_year and b the noncustodial_parent attaches such written declaration to the noncustodial parent’s return for the taxable_year beginning during such calendar_year the regulations in effect in specify that the declaration required under sec_152 must be made either on a completed form_8332 or on a statement conforming to the substance of form_8332 see sec_1_152-4t a q a-3 temporary income_tax regs fed reg date form_8332 requires a taxpayer to furnish the names of the children for whom exemption claims were released the years for which the claims were released the signature of the custodial_parent the date of the custodial parent’s signature the name of the noncustodial_parent claiming the exemption and the social_security numbers for the custodial and noncustodial parents 4the court notes that temporary regulations have binding effect and are entitled to the same weight as final regulations see peterson marital trust v commission102_tc_790 affd 78_f3d_795 2d cir ms wyke’s failure to sign either a form_8332 or a substantially equivalent document is the controlling factor in this case the signature of the custodial_parent releasing the claim to the dependent_exemption is a statutory requirement that cannot be waived see sec_152 providing that the custodial_parent signs a written declaration 114_tc_184 affd on other grounds sub nom 293_f3d_1208 10th cir although this court has allowed the use of a divorce decree to serve as a substantially equivalent document to a form_8332 in appropriate cases a decree that was not signed by the custodial_parent is not sufficient compare boltinghouse v commissioner tcmemo_2003_134 with miller v commissioner supra petitioners have provided no evidence that ms wyke has ever signed a form_8332 or equivalent document nor was any signed document attached to their tax_return therefore petitioners have not met the statutory requirements necessary to claim the dependency_exemption deductions although this court is sympathetic to petitioner’s difficulties in acquiring a signed form_8332 especially during those years when the children’s whereabouts were unknown the statutory language clearly controls this case absent a signed release by the custodial_parent petitioner is unable to claim dependency_exemption deductions for his sons neither petitioner’s faithful payments of child_support nor ms wyke’s failure to comply with her divorce decree and state law is sufficient to release the deduction to petitioner without a completed form_8332 or a substantially equivalent document petitioner as the noncustodial_parent does not qualify for the deductions under sec_151 ii child_tax_credit sec_24 provides that a taxpayer may claim a credit for each qualifying_child a taxpayer may satisfy the qualifying_child requirement if a taxpayer establishes entitlement to the dependency_exemption deduction under the exception of sec_152 walker v commissioner tcmemo_2008_194 because petitioners have failed to satisfy the requirements under sec_152 as discussed above they are ineligible for the child_tax_credit provided by sec_24 for mh and gh in tax_year to reflect the foregoing and the concessions of the parties decision will be entered under rule
